Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment filed on 12/18/20, the examiner has hereby withdrawn the rejection of claims 1-20 under 35 USC 101.
Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
Re claims 1, 8 and 15. The prior art fails to disclose a computer-implemented method for healthcare fraud detection, comprising, via one or more processors: receiving a plurality of healthcare payment requests corresponding to a plurality of healthcare providers; matching the plurality of healthcare payment requests to corresponding ones of a plurality of predictive models, each of the plurality of predictive models including -a classification model configured based on historical payment request data for a group of the plurality of healthcare providers, the classification model being constructed according to one or more of: a neural network, case based reasoning, a decision tree, a genetic algorithm, fuzzy logic, and rules and constraints; a smart agent having a profile comprising a representation of historical data of the corresponding healthcare provider, and for each of the healthcare payment requests; comparing the contents of at least one data field of the healthcare payment request against the profile of the corresponding smart agent and, based at least in part on the comparison, generating a first output, processing the contents of at least one data field of the healthcare payment request via the corresponding 
A prior art of record: GETCHIUS (US PUB: 2014/0149128) discloses a system that receives healthcare information, calculates a geographic density of healthcare fraud based on the healthcare information, and determines anomalous distributions of healthcare fraud based on the healthcare information. While GETCHIUS discloses an healthcare fraud management system, GETCHIUS is silent on “a computer-implemented method for healthcare fraud detection, comprising, via one or more processors: receiving a plurality of healthcare payment requests corresponding to a plurality of healthcare providers; matching the plurality of healthcare payment requests to corresponding ones of a plurality of predictive models, each of the plurality of predictive models including -a classification model configured based on historical payment request data for a group of the plurality of healthcare providers, the classification model being constructed according to one or more of: a neural network, case based reasoning, a decision tree, a genetic algorithm, fuzzy logic, and rules and constraints; a smart agent having a profile comprising a representation of historical data of the corresponding healthcare provider, and for each of the healthcare payment requests; comparing the contents of at least one data field of the healthcare payment request against the profile of the corresponding smart agent and, based at least in part on the comparison, generating a first output, processing the contents of at least one data field of the healthcare payment request via the corresponding classification model to generate a second output, analyzing the first output and the second output to generate a decision on the healthcare payment request.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJO O OYEBISI/Primary Examiner, Art Unit 3697